The plaintiffs petition for certification for appeal from the Appellate Court, 14 Conn. App. 108, is granted, limited to the following issues:
“Did the Appellate Court err in concluding that the destruction of the recording of the officer’s recital of the victim’s statement to him after it had been transcribed as well as the destruction of the record of the victim’s 911 emergency telephone call was so harmful as to require that the victim’s testimony be stricken?
“Whether routine telephone calls to emergency services recorded on a master tape should be required to be preserved on the chance that a particular telephone call might possibly be discoverable under Practice Book § 752?”